Exhibit 10.2

 

 

 

 

[****] Certain information in this exhibit has been omitted pursuant to Item
601(b)(10)(iv) of Regulation S-K because it is both (i) not material and (ii)
would likely cause competitive harm to the registrant if publicly disclosed.

 

 

AMENDMENT NO. 1, TO

SALES AND PURCHASE AGREEMENT,

DATED AUGUST 12, 2020

BETWEEN

BITMAINTECH PTE. LTD.

(“Bitmain”) AND

Riot Blockchain, Inc (“Purchaser”)

 

 
 

 

Whereas, as of August 12, 2020, Bitmaintech Pte. Ltd. (“Bitmain”) (UEN:
201610324R), with its principal place of business at 8 Kallang Avenue, Aperia
Tower 1, #09-03/04, Singapore, 339509, and Riot Blockchain, Inc (the
“Purchaser”) with its principal place of business at 202 6th Street, Suite 401,
Castle Rock, CO 80104, USA, entered into an agreement for the purchase of 8,000
Antminer S19 Pro-110TH/s (the “Agreement”).

Bitmain and the Purchaser now desire to amend that Agreement, with this first
amendment dated as of August 25, 2020 (“Amendment No. 1), to be effective August
25, 2020 upon execution by both parties. The parties further agree as follows:

A.Except as specifically modified by this Amendment No. 1, the terms and
conditions of the Agreement are hereby ratified and shall remain in full force
and effect in accordance with its terms.

B.The parties specifically agree and acknowledge that APPENDIX A as attached to
the Agreement, shall be removed in its entirety and replaced with APPENDIX A –
1, as attached to this Amendment No. 1.

C.The parties specifically agree and acknowledge that the effectiveness of this
Amendment No.1, shall be conditioned upon the execution of an agreement executed
at or about the same time as this Amendment No. 1, by and between Bitmain and
Purchaser for the purchase of 5,100 Antminer S19 Pro-110TH/s. If such additional
purchase agreement is not executed, this Amendment No. 1, shall be null and
void.

 

 

 

(The rest part of the page is intentionally left in blank)

2 
 

 

 

 

Signed for and on behalf of Bitmain

  Bitmaintech Pte. Ltd. [image_003.jpg]    Signature:     /s/ Jihan Wu         
  Title:       CEO        



 



 

 

 Signed for and on behalf of the Purchaser



  The Purchaser           Signature By:    /s/ Jeffrey McGonegal         Title:
     Chief Executive Officer      

 

 

 

 

3 
 

 

APPENDIX A-1

This Appendix A-1 (this “Appendix A-1”) specifies the Products sold by
Bitmaintech PTE. LTD. (“Bitmain”) to Riot Blockchain, Inc. (the “Purchaser”)
(Bitmain and the Purchaser, collectively, the “Parties” and each a “Party”)
pursuant to the purchase and sale agreement (the “Agreement”) between the
Parties, as well as the specific payment and delivery terms applicable to the
Products under the Agreement.

1.Per the Purchaser’s request, Bitmain will provide the following Product(s)
upon full payment in accordance with the terms specified hereunder to the
Purchaser on or before the dates specified herein:

Description of Product(s) Price Estimated Unit price Units Total

Antminer S19 Pro-110TH/s,

Jan-Apr 2021

US$2,362.00 8,000.00 US$18,896,000.00 First Carrier:  Estimated Shipping cost to
USA via Aircargo TBD [****] Extra Discount US$1,347,284.80 TOTAL PURCHASE PRICE:
  US$17,548,715.20 Address for delivery: [****]          

 

2.The Parties confirm that the total hashrate of the Products under this
Agreement shall not be less than 880,000TH/s.

3.Where the actual Products provided by Bitmain are not in consistence with the
description listed in Article 1 of this Appendix A-1, provided that all the
following three requirements are met, the unit price and/or quantity of the
Products can be adjusted by Bitmain based on the actual type of the Products
before delivery. The types, quantity and unit price of the actual delivered
Products shall be subject to the statement issued by Bitmain. the Purchaser
shall not refuse to accept the Products on the grounds that the types, quantity
and/or unit price of the actual delivered Products are inconsistent with Article
1 of Appendix A-1 provided:

(1)The total hashrate of the Products actually delivered by Bitmain to the
Purchaser shall not be less than the total hashrate as stipulated in Article 2
of Appendix A-1;

(2)The Products actually delivered by Bitmain to the Purchaser are S19 Pro
series Products; and

 



A-1 
 

 

 

(3)The total price of the Products actually delivered by Bitmain to the
Purchaser shall not exceed the Total Purchase Price of the Products as
stipulated in Article 1 of Appendix A-1.

4.Bitmain’s BANK ACCOUNT info:

Account Name: Bitmaintech Pte Ltd

Beneficiary Bank: [****]

Address: [****]

Swift Code: [****]

Bank Code: [****]

Branch Code: [****]

Account Number (USD): [****]

5.The payment shall be arranged by the Purchaser as follows:

(1)The initial payment agreed to, for a total of USD $7,085,244.16, is agreed to
have been previously paid as a refundable down payment;

(2)The Purchaser shall pay the ten percent (10%) of the Total Purchase Price, as
adjusted for the initial payment of the Product(s) as listed above (or the
corresponding Proforma Invoice) prior to September 30, 2020; and

(3)The Purchaser shall pay the remaining fifty percent (50%) of the Total
Purchase Price, as adjusted for the initial payment of the Product(s) as listed
above (or the corresponding Proforma Invoice) in equal monthly installments due
not less than thirty (30) days prior to the scheduled delivery of the Product(s)
as follows:

a)twelve-point five percent (12.5%) no later than 30 days prior to each
scheduled delivery period or (the “Due Date”) as to the first (1st) installment
of the Products to be shipped to the Purchaser in January 2021;

b)twelve-point five percent (12.5%) no later than 30 days prior to each
scheduled delivery period or (the “Due Date”) as to the second (2nd) installment
of the Products to be shipped to the Purchaser in February 2021;

c)twelve-point five percent (12.5%) no later than 30 days prior to each
scheduled delivery period or (the “Due Date”) as to the third (3rd) installment
of the Products to be shipped to the Purchaser in March 2021; and

d)Twelve-point five percent (12.5%) no later than 30 days prior to each
scheduled delivery period or (the “Due Date”) as to the fourth (4th) and final
installment of the Products to be shipped to the Purchaser in April 2021.

(4)Payments shall be made in United States Dollars (USD) by wire transfer to
Bitmain’s Bank Account, or in any other currency and by any other payment method
as may be agreed by both Parties. Bitmain will send a payment receipt to the
Purchaser after confirming the remittance of each installment of the Total
Purchase Price specified above no later than the second (2nd) day after it
receives the same.

 



A-2 
 

 

 

6.Subject to the timely payment of the Purchase Price as specified in the
foregoing Article 5 of this Appendix A-1, Bitmain shall deliver the Products
described in this Appendix A-1 to the Purchaser pursuant to the terms and
conditions set forth in the Agreement at the address for delivery specified by
the Purchaser in this Appendix A-1 (as may be updated from time to time by
providing written notice to Bitmain no less than ten (10) days in advance of
each of the delivery dates listed below) according to the following schedule:

(1)2,000 Units on or before January 31, 2021;

(2)2,000 Units on or before February 28, 2021;

(3)2,000 Units on or before March 31, 2021; and

(4)the remaining 2,000 Units on or before April 30, 2021.

7.Without prejudice to the above, the unit price and the Total Purchase Price of
the Product(s) and any amount paid by the Purchaser shall be all denominated in
USD. Where the Parties agree that the payments shall be made in
cryptocurrencies, the exchange rate between the USD and the cryptocurrency
selected shall be determined and calculated as follows: (1) in the event that
the Purchaser pays for any order placed on Bitmain’s official Website (the
“Website”) which is valid and has not been fully paid yet, the exchange rate
between United States Dollars and the cryptocurrency fixed in such placed order
shall apply, or (2) in any other case, the real time exchange rate between the
USD and the cryptocurrency displayed on the Website upon payment shall apply.
The exchange rate between the USD and the cryptocurrency shall be fixed
according to this provision. In any circumstance, the Purchaser shall not ask
for any refund due to the change of exchange rate.

8.The Parties hereby acknowledge and agree that the terms of this Appendix A-1
form an integral part of the essential terms and conditions of the Agreement,
are incorporated by reference into and made part of the Agreement, and represent
the final agreement of the Parties with respect to the purchase and sale of the
Products specified herein. The Parties hereby further acknowledge and agree, for
the avoidance of doubt, that where the terms of this Appendix A-1 and the
Agreement conflict, the terms of this Appendix A-1 shall control in all
respects.

 

 



A-3 
 

 

